PER CURIAM.
Appellant, Dennis “Hoodley” Daniel, was convicted of selling intoxicating beverages in dry local option territory and was fined $50 and sentenced to 60 days in jail.
He contends that the court erred in failing to set aside the swearing of the jury and *385continue the case upon the ground that he was surprised when a principal witness for the prosecution changed his testimony from that which he had given at a previous trial. Under the circumstances of this case, we find that the court properly refused such action.
The motion for appeal is overruled and the judgment is affirmed.